 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SWAD AKPAN,                                         Case No.: 3:19-cv-00398 W (MDD)
11                                      Plaintiff,
                                                         ORDER GRANTING ATTORNEYS’
12   v.                                                  MOTION TO WITHDRAW AS
                                                         COUNSEL FOR PLAINTIFF SWAD
13   TARGET CORPORATION, et al.,
                                                         AKPAN [DOC. 24]
14                                  Defendants.
15
16
           Pending before the Court is a motion to withdraw as attorney of record for Plaintiff
17
     Swad Akpan, filed by Michael Weitz of Blanchard, Krasner & French on November 21,
18
     2019. [Doc. 24.] All parties have been served, and although Counsel for Target
19
     Corporation does not oppose Counsel for Plaintiff’s Motion to Withdraw, Counsel for
20
     Defendant Target Corporation has expressed reservations regarding Plaintiff’s capacity to
21
     find adequate representation. [Doc. 27.]
22
           “The decision to grant or deny counsel’s motion to withdraw is committed to the
23
     discretion of the trial court.” Irwin v. Mascott, 2004 U.S. Dist. LEXIS 28264 (N.D. Cal.
24
     Dec. 1, 2004) (citing Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th
25
     Cir. 1982). Factors considered in evaluating the application include: “1) the reasons why
26
     withdrawal is sought; 2) the prejudice withdrawal may cause to other litigants; 3) the
27
     harm withdrawal might cause to the administration of justice; and 4) the degree to which
28

                                                     1
                                                                             3:19-cv-00398 W (MDD)
 1   withdrawal will delay the resolution of the case.” CE Resource, Inc. v Magellan Group,
 2   LLC, 2009 WL 3367489, at *2 (E.D. Cal. Oct. 14, 2009) (citing Canandaigua Wine Co.,
 3   Inc. v. Moldauer, 2009 WL 89141, at *1 (E.D. Cal. Jan. 14, 2009)).
 4         Attorneys contend they should be allowed to withdraw as counsel for Plaintiff
 5   Akpan because there is good cause under the California Rules of Professional Conduct.
 6   [Doc. 24-3.] Attorneys have notified and served a copy of this motion on the Plaintiff
 7   and on the other parties. (Weitz Decl. [Doc. 24-1] ¶¶ 6, 7.)
 8         Given the procedural posture of this case, withdrawal will not prejudice the
 9   litigants in this matter, harm the administration of justice, or delay resolution of the case.
10   Defendant Target Corporation’s concerns regarding Plaintiff’s competency may be
11   resolved at the Mandatory Settlement Conference currently scheduled for 9:30 a.m. on
12   February 18, 2020.
13         For the foregoing reasons, the Court GRANTS the motion to withdraw as counsel
14   of record in this action for Plaintiff Akpan. [Doc. 24]. The Court FURTHER ORDERS
15   Blanchard, Krasner & French to provide a copy of this order to Plaintiff Akpan upon its
16   issuance.
17
18         IT IS SO ORDERED.
19   Dated: January 7, 2020
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                3:19-cv-00398 W (MDD)
